FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10263

              Plaintiff-Appellee,                D.C. No. 4:11-cr-03402-DCB

 v.

JACOB VINCENT GREEN-BRESSLER,                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Jacob Vincent Green-Bressler appeals from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Green-Bressler contends that the district court abused its discretion by

denying his motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. The district court acted within its discretion when it denied

Green-Bressler a sentence reduction based on his criminal history and his role in

the offense. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Dunn, 728 F.3d
1151, 1158-59 (9th Cir. 2013). Further, insofar as Green-Bressler challenges the

presentence reports, this claim is not cognizable. See United States v. Dillon, 560
U.S. 817, 831 (2010) (alleged sentencing errors are “outside the scope of the

proceeding authorized by § 3582(c)(2)”).

      AFFIRMED.




                                           2                                     16-10263